                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

JEFFREY M. STAPLETON, et al.,               )
                                            )
        Plaintiffs,                         )         Civil Case No.
                                            )         5:18-cv-504-JMH-MAS
                                            )
V.                                          )
                                            )
SEVILLA VICENTE, et al.,                    )         MEMORANDUM OPINION
                                            )             AND ORDER
                                            )
        Defendants.                         )
                                            )

                              **     **   **     **    **

        Plaintiffs Jeffrey and Beatrice Stapleton, through counsel,

filed    a   Notice    of    Voluntary      Dismissal        pursuant     to   Rule   41

indicating that all claims against Defendant TQL, Inc. (“TQL”) may

be dismissed because TQL has not filed an answer, and “[a]ll

Defendants agree TQL, Inc. was not the broker to the subject

transaction as was previously represented to the Plaintiffs.” [DE

42]. The claims against all other Defendants will remain.

        Here, because dismissal of claims against a single party is

not appropriate under Federal Rule of Civil Procedure 41, the Court

construes the notice of dismissal under Rule 41 as a motion to

dismiss      under    Rule   21.     Accordingly,           Plaintiffs’    Notice     of

Voluntary     Dismissal      under   Rule       41    [DE   42],   which   the   Court

construes as a Motions to Dismiss under Rule 21, will be GRANTED,




                                          1
and the claims against Defendant TQL will be DISMISSED WITHOUT

PREJUDICE.

                           A. DISCUSSION

     Here,   Plaintiffs   notify   the   Court   of   their   voluntary

dismissal of TQL pursuant to Federal Rule of Civil Procedure 41(a).

But, as this Court has previously explained, Rule 41(a) does not

allow a court to dismiss some, but not all, of the defendants in

a single case. See United States ex rel. Doe v. Preferred Care,

Inc., 326 F.R.D. 462 (E.D. Ky. 2018). In the Sixth Circuit, a

plaintiff may only dismiss an “action” using Rule 41(a) and an

“action” is interpreted to mean the “entire controversy.” Philip

Carey Manufacturing Company v. Taylor, 286 F.2d 782, 785 (6th Cir.

1961). While some Circuits disagree with the Sixth Circuit’s

interpretation of Rule 41(a), this Court is bound by Sixth Circuit

precedent. See Preferred Care, 326 F.R.D. at 464; see, e.g., Van

Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693–94 (D. Utah 2015)

(discussing the circuit split and citing cases).

     But this does not end the analysis because the Court construes

filings “by their substantive content and not by their labels,”

and, as such, this Court will consider the Voluntary Notice of

Dismissal [DE 42] as a motion to dismiss a party under Rule 21.

See Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011

WL 3273531, at *3 (S.D. Ohio Aug. 1, 2011).



                                   2
     Rule 21 may be used for the dismissal of a single defendant.

See Taylor, 286 F.2d at 785 (“[W]e think that [Rule 21] is the one

under which any action to eliminate” a single defendant should be

taken); see also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266

(6th Cir. 2003), overruled on other grounds by Blackburn v. Oaktree

Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); Wilkerson

v. Brakebill, No. 3:15-CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017) (“Rule 21 is the more appropriate rule”); Lester v.

Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”); Warfel

v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2

(S.D. Ohio Feb. 10, 2012). Thus, the Court construes Plaintiffs’

Notice of Voluntary Dismissal [DE 42] as a motion to dismiss a

single party under Rule 21.

     “On motion or on its own, the court may at any time, on just

terms, add or drop a party.” Fed. R. Civ. P. 21. The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.” Letherer, 328 F.3d at 267. Normally, under the

rule, Courts must consider prejudice to the nonmoving party. See

Wilkerson, 2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137,

2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015). The inquiry

overlaps   with   Rule   41   standards   “as   guidance   in   evaluating

                                    3
potential prejudice to the non-movant.” Wilkerson, 2017 WL 401212,

at *2. Courts determine whether the nonmoving party would suffer

“plain legal prejudice” and consider: (1) defendant’s effort and

expense of preparation for trial; (2) excessive delay and lack of

diligence   on   plaintiff’s   part       in   prosecuting   the   case;   (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.”            Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994). The Court considers

the relevant factors below.

     First, seeing as TQL has not answered, it has likely expended

little time and few resources, if any, preparing for trial in this

matter. As a result, the first factor supports dismissal.

     Second, there is no indicia of any delay or lack of due

diligence on the part of the Plaintiffs in this matter. It appears

that Plaintiffs are engaging in a good faith attempt to resolve

the dispute in a timely manner, which supports dismissal.

     Third,   Plaintiffs   have   provided        an   explanation   for   the

dismissal. Specifically, Plaintiffs assert, “All Defendants agree

TQL, Inc. was not the broker to the subject transaction as was

previously represented to the Plaintiffs.” [DE 42, at 1]. As such,

this factor weighs in favor of dismissal under Rule 21.

     Fourth, and finally, there is no pending motion for summary

judgment in this matter. Thus, the fourth factor weighs in favor

of dismissal.

                                      4
     Here, all four of the relevant factors to be considered before

dismissal under Rule 21 weigh in favor of dismissal of the claims

against TQL. Accordingly,

     IT IS ORDERED as follows:

     (1)   The Court construes Plaintiffs’ Notice of Voluntary

Dismissal [DE 42] as to Defendant TQL, Inc. as a motion to dismiss

pursuant to Federal Rule of Civil Procedure 21;

     (2)   Plaintiffs’ Motion to Dismiss TQL, Inc. [DE 42] is

GRANTED;

     (3)   All claims against Defendant TQL, Inc. are DISMISSED

WITHOUT PREJUDICE; and

     (4)   This dismissal does not apply to the other Defendants in

this matter

     This the 14th day of June, 2019.




                                 5
